                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CHARLES WILLIAM ROSENBUSH,

                              Plaintiff,
        v.
                                                                  OPINION and ORDER
 NANCY A. BERRYHILL,
                                                                      18-cv-11-jdp
 Acting Commissioner, Social Security
 Administration,

                              Defendant.


       Plaintiff Charles Rosenbush seeks judicial review of a final decision of defendant Nancy

Berryhill, Acting Commissioner of Social Security, finding him not disabled under the Social

Security Act. The administrative law judge (ALJ) found that Rosenbush had several severe

impairments, but he concluded that Rosenbush retained the residual functional capacity to

perform the full range of light work, subject to a few limitations.

       On appeal, Rosenbush says that the ALJ erred in (1) finding Rosenbush not credible;

(2) failing to consider his obesity in combination with his other impairments; (3) relying on

the state agency medical consultants’ finding that he could frequently finger and handle;

(4) failing to consider a limitation found by the state agency medical consultants; and

(5) relying on Rosenbush’s noncompliance with a continuous positive airway pressure machine

to discount evidence of fatigue. The case is scheduled for an oral argument on November 29,

2018, but the court concludes that oral argument is unnecessary. For the reasons discussed

below, the court finds that the first three grounds warrant remand.
                                           ANALYSIS

A. Credibility determination

       At the hearing, Rosenbush testified that he needed to frequently alternate between

sitting, standing, and walking. In particular, he said that he could stand in place for only about

five or ten minutes before feeling severe pain in his hips and back, R. 66–67, he could sit in a

chair for only about 10 or 15 minutes before feeling severe mid- and upper-back pain, R. 67–

68, and that he could walk only about the length of one supermarket aisle before taking a

break. R. 65–66. Rosenbush also testified that he felt sharp pain in his back when he held his

arms outstretched in front of him. R. 60–61. The ALJ found Rosenbush’s testimony not

credible, and determined that Rosenbush could sit, stand, or walk, individually or in

combination, throughout an entire eight-hour workday and frequently reach in all directions.

R. 38–39. The court concludes that errors in the ALJ’s credibility determination require

remand.

       As a preliminary matter, Rosenbush argues that the ALJ’s credibility determination was

based on the wrong legal standard because the ALJ used “meaningless boilerplate” that has

been repeatedly criticized by the Court of Appeals for the Seventh Circuit. See e.g. Stark v.

Colvin, 813 F.3d 684, 688 (7th Cir. 2016). But the use of the discredited boilerplate is not

itself a reversible error. Id. The court must still consider whether the ALJ otherwise supported

his conclusion by pointing to information that justifies his credibility determination. Pepper v.

Colvin, 712 F.3d 351, 368 (7th Cir. 2013). The ALJ’s credibility determination is given

deference and the court will overturn it only if it is “patently wrong.” Murphy v. Colvin, 759

F.3d 811, 816 (7th Cir. 2014). But the ALJ must still evaluate the entire record and build a




                                                2
“logical bridge” from the evidence to his conclusions. Myles v. Astrue, 582 F.3d 672, 678 (7th

Cir. 2009); Getch v. Astrue, 539 F.3d 473, 480 (7th Cir. 2008).

       Here, the ALJ failed to build a logical bridge. His analysis repeatedly misconstrued both

Rosenbush’s testimony and the record.

       First, the ALJ said that Rosenbush’s alleged symptoms were not consistent with reports

in the record that he moved tables and chairs, traveled via plane and car for hours, unloaded

boxes, mowed the yard, and walked six minutes on a treadmill. R. 38. But the record showed

that Rosenbush repeatedly injured himself while performing these types of activities. R. 550,

575, 645. An ALJ may not use a claimant’s ill-advised attempts to engage in activities beyond

his capability to support a conclusion that the claimant is capable of performing equivalent

full-time work. Scrogham v. Colvin, 765 F.3d 685, 700 (7th Cir. 2014). That Rosenbush injured

himself is evidence that he cannot actually perform these activities.

       The Commissioner argues that even if most of these activities resulted in injury, they

are still inconsistent with Rosenbush’s testimony. The Commissioner points out that

Rosenbush said that he could not walk more than a single supermarket aisle. But Rosenbush

also testified that he could walk further while leaning on a shopping cart, R. 64, and the same

is presumably true while leaning on a lawn mower or the rails of a treadmill. The Commissioner

points out that Rosenbush said he could not even hold a saltshaker with his arms outstretched

in front of him. But an inability to hold an item in outstretched arms is not inconsistent with

an ability to temporarily lift items off the ground, especially when doing so causes injury. So

Rosenbush’s activities do not contradict his alleged symptoms.

       Second, the ALJ said that contrary to Rosenbush’s testimony, the record showed that

he improved with occupational therapy. R. 38. But that is a misstatement of Rosenbush’s


                                               3
testimony. Rosenbush testified that after he received carpal tunnel surgery, the carpal tunnel

in his left wrist initially worsened and then slowly improved. R. 69–70. He also said that his

left wrist is now better than it was pre-surgery, but that it was still worse than his right wrist.

R. 70. This testimony is consistent with the therapy records that the ALJ refers to. R. 532–33.

The Commissioner disagrees and says that Rosenbush “testified that he had little or extremely

short-term improvement with treatment for his carpal tunnel syndrome,” Dkt. 17, at 13. But

it appears that the Commissioner is actually referring to Rosenbush’s testimony regarding

epidural steroid injunctions. See R. 71. Those injections were a treatment for back pain, not for

carpal tunnel, so this testimony is not inconsistent with the treatment reports.

       Third, the ALJ found that Rosenbush was inconsistent in his statements about job

searches. At the hearing, Rosenbush testified that he had not looked for work since 2013. R. 57.

But in a treatment note from one month prior to the hearing, a nurse noted that Rosenbush

was “currently looking for a job.” R. 640. The ALJ reasoned that Rosenbush made inconsistent

statements about his job search. R. 38. But the treatment note was not a statement taken from

Rosenbush—it was a note written by a nurse. And the nurse did not indicate if Rosenbush had

actually sought and applied for jobs or if he had merely stated that he was unemployed. Even

if there is a potential inconsistency, the ALJ should have asked Rosenbush for an explanation

before finding him not credible. See Beardsley v. Colvin, 758 F.3d 834, 838 (7th Cir. 2014) (ALJ

should have asked claimant to explain inconsistent statements that she went outside only three

times a week but also visited her mother every weekday). So this was not a good reason to find

Rosenbush not credible.

       The ALJ stated several more reasons for finding Rosenbush not credible, but these

reasons only merit a brief mention. R. 38. The ALJ said that Rosenbush did not have


                                                4
neurological defects and that his musculoskeletal impairments did not appear severe enough to

cause the alleged pain. But as explained below, the ALJ did not consider the aggravating effect

that Rosenbush’s obesity had on those impairments. The ALJ said that Rosenbush passed a

commercial driver’s license physical examination in September 2013, after the alleged disability

onset date, but the ALJ did not explain how this examination compared to the agency’s

standards for disability. And the ALJ said that Rosenbush “sat comfortably” during his January

2015 neurosurgical evaluation, see R. 474, but he did not explain how the ability to sit at a

doctor’s appointment is equivalent to an ability to sit for an entire eight-hour workday.

       Because the ALJ did not support his credibility determination with substantial evidence,

the court will remand for the ALJ to conduct a new credibility determination.

B. Effect of obesity on other impairments

       Rosenbush contends that the ALJ did not consider the effect of his obesity in

combination with his other impairments. The ALJ found that Rosenbush suffered from obesity,

along with degenerative changes throughout his spine, mild degenerative joint disease in his

hips, sleep apnea, carpal tunnel syndrome, degenerative joint disease in his left thumb and

wrist, and right lateral epicondylitis. R. 27. But he determined that (1) Rosenbush’s spine and

hip impairments were relatively mild and did not limit Rosenbush’s ability to sit, stand, or

walk; and (2) Rosenbush’s elbow, wrist, and finger impairments were mild enough that he could

frequently handle and finger. R. 38–39. Rosenbush argues the ALJ would not have made these

findings if he had considered the aggravating effects of Rosenbush’s obesity on his impairments.

See Goins v. Colvin, 764 F.3d 677, 681 (7th Cir. 2014) (obesity, even if not disabling in itself,

can aggravate spinal disorders).




                                               5
       Although the ALJ recognized that Rosenbush’s obesity “can only serve to increase many

of his symptoms,” he said it was caused by Rosenbush’s failure to follow a proper diet and

exercise. R. 38. Rosenbush consistently reported that he followed a diabetic diet, R. 32, 444,

580, 584, 590, 600, 605, 623, 629, but the ALJ reasoned that Rosenbush’s ongoing obesity

and hyperlipidemia was evidence that he did not, in fact, “follow a proper diet or a proper

diabetic diet.” R. 37–38. The ALJ did not cite any opinions stating that that Rosenbush was

noncompliant with a prescribed dietary treatment. His finding was based on a personal

interpretation of Rosenbush’s lab results and BMI.

       It is well established that ALJs should not attempt to determine the significance of

particular medical findings themselves. Stage v. Colvin, 812 F.3d 1121, 1125 (7th Cir. 2016);

see also Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (“[P]laying doctor [is] a clear no no,

as we’ve noted on numerous occasions.”). And when it comes to obesity, an ALJ should consider

a claimant’s failure to diet only if a treating source has prescribed a specific diet as treatment.

SSR 02-1p. General statements in the record that a claimant “should” lose weight do not equal

prescribed treatment. Id. So the ALJ’s personal determination that Rosenbush did not try hard

enough to diet and exercise was not a proper ground for the ALJ to ignore the effect of his

obesity on his impairments.

       The Commissioner argues that even if the ALJ erred in discounting Rosenbush’s obesity,

Rosenbush is not entitled to any additional limitations because the ALJ already limited him to

light work and in Summers v. Berryhill, the Court of Appeals for the Seventh Circuit held that

an obese claimant could perform a range of light work. See 864 F.3d 523, 528 (7th Cir. 2017).

But Summers did not hold that all obese claimants were capable of performing light work, only

that the claimant in that case was. In this case, the ALJ was required to consider whether


                                                6
Rosenbush’s obesity, in combination with his other impairments, affected his ability to sit or

stand for an entire workday.

C. Ability to frequently finger and handle

       The ALJ found that Rosenbush could frequently finger and handle. R. 40. Rosenbush

contends that the ALJ failed to consider the combined effect of his carpal tunnel surgery, joint

disease in his left thumb and wrist, and lateral epicondylitis in his right elbow. He argues that

the ALJ improperly relied on the findings of the state agency medical consultants, despite those

doctors not having reviewed the entire record.

       The state agency medical consultants rendered their opinions without receiving

evidence of Rosenbush’s carpal tunnel release surgery, R. 491, the occupational therapy

following that surgery, R. 532–33, or the X-Ray of Rosenbush’s thumb that showed mild

narrowing of joints and osteophyte formation. R. 555. This meant that they had no objective

evidence regarding Rosenbush’s grip strength and were unaware that Rosenbush was diagnosed

with degenerative joint disease. An ALJ should not rely on an outdated assessment if later

evidence containing new diagnoses reasonably could have changed the opinion. Moreno v.

Berryhill, 882 F.3d 722, 728 (7th Cir. 2018), as amended on reh'g (Apr. 13, 2018).

       Instead of getting a new medical opinion, the ALJ interpreted this evidence himself to

determine its effect on Rosenbush’s ability to finger and handle. R. 31. As stated above, the

ALJ may not “play doctor.” He is required to rely on medical opinions to determine the

significance of medical findings.

D. Other arguments

       Rosenbush raises two more objections, but neither provide an independent ground for

remand.


                                                 7
         First, Rosenbush contends that the ALJ erred in his RFC analysis because he ignored

the limitations on sitting, standing, and walking given by the state agency medical consultants.

He says that the doctors indicated that Rosenbush could not sit, stand, or walk for more than

“[a]bout 6 hours in an 8-hour workday.” R. 88, 101. But Rosenbush is mistaken in his reading

of their reports. The state doctors were using a standardized form, and “6 hours” was the least

limiting option available on that form.1 Any ALJ familiar with the form would have recognized

that the state agency medical consultants were actually providing no limitation for sitting,

standing, or walking.

         Second, Rosenbush contends that the ALJ erred in his analysis of Rosenbush’s fatigue.

He argues that that the ALJ relied on Rosenbush’s noncompliance with his treatment for sleep

apnea, but because medical records state that Rosenbush’s fatigue was “likely multifactorial,”

R. 382, he would probably still be fatigued even if he had complied with treatment. But even

assuming Rosenbush is correct, he does not explain what additional limitations the ALJ should

have provided for fatigue. The ALJ already gave restrictions regarding driving and

environmental hazards. R. 39. And Rosenbush testified that his sit, stand, and walk limitations

were pain-related, not due to fatigue. On remand, if Rosenbush can identify evidence of

additional fatigue-related impairments, he is free to ask the ALJ to consider that evidence.




1
    See https://secure.ssa.gov/apps10/poms/images/SSA4/G-SSA-4734-BK-1.pdf.


                                               8
                                       CONCLUSION

       On remand, the ALJ should (1) conduct a new credibility assessment; (2) reconsider the

effect of Rosenbush’s obesity on his other impairments; and (3) reassess Rosenbush’s ability to

finger and handle.



                                           ORDER

       IT IS ORDERED that the decision of defendant Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, denying plaintiff Charles Rosenbush’s

application for disability insurance benefits and supplemental security income is REVERSED

AND REMANDED under sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with this opinion. The November 29, 2018 oral argument is CANCELED as

unnecessary.

       Entered November 28, 2018.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              9
